Newton, J.,
dissenting.
I join in the dissent of Spencer, J., regarding the time *544within which an initiative petition must he filed prior to the election at which the issue is submitted to the electors. I am also in agreement with that portion of the dissent of Spencer, J., which is based upon the failure of plaintiff to comply with that portion of section 32-704, R. R. S. 1943, which requires that an itemized verified statement containing the names and addresses of all persons, associations of persons, and corporations contributing money or other thing of value toward, and receiving money or other thing of value for the preparation, circulation, or printing thereof, showing the total amount contributed, pledged, or received by each.
Article III, section 4, Constitution of Nebraska, specifically provides that legislation may be enacted to facilitate the operation of the initiative and referendum provisions. The requirement that such a verified statement be filed is a regulation contemplated by the foregoing provisions. Its purpose is to enlighten the electorate at the earliest possible moment of the identity and nature of the parties supporting the proposed constitutional amendment and by such identification to give some insight into the motives of such proponents.
That such a statement was not filed in the present instance is beyond dispute. The lower court erroneously found that this requirement had been complied with substantially and to the best of relator’s ability. The fallacy therein is readily demonstrable. The statement filed contained information showing total contributions and expenditures amounting to several thousand dollars, but did not itemize these contributions and expenditures or give the names of the contributors and recipients. It is sought to excuse this oversight on the ground that such information may not have been then available, yet it is obvious that if the relator was able to arrive at the total figures submitted, he must then have had knowledge of the various items comprising such totals.
Furthermore, the requirement for the filing of such verified statement has been a law of this state for many *545years. It was necessarily known to relator when he first contemplated promoting the initiative petition. He was fully aware that it was necessary to wind up the petition circulation campaign in time to gather and present the information required in the verified statement. His neglect to do so is no excuse.
It is contended that the insufficient verified statement actually filed may be amended from time to time to comply with the statutory requirements and such amendments were actually permitted many weeks after the petitions were presented for filing. The majority opinion condones this. Under the theory so adopted, the statement was subject to amendment right up to the day of the election. Such a construction defeats the purpose of the statute and serves to deny the electorate an insight into the forces behind the petition campaign.
The case of State ex rel. Winter v. Swanson, 138 Neb. 597, 294 N. W. 200, deals with a failure to file a similar statement required to be filed prior to the circulation of the petitions. It was there held that the filing of such statement was mandatory and not directory. The same is necessarily true regarding the statement to be filed with the petition.
It would appear that there is a much more fundamental matter presented by the present situation than any that has been thus far considered. The truth of the statement that “the power to tax is the power to destroy” is unquestioned. Conversely, the power to prevent taxation is just as surely the power to destroy government. No government, be it federal, state, or local, can exist without revenue; and governmental revenue is synonymous with taxation.
The powers reserved to the people by initiative and referendum acts have long been regarded as sacrosanct and subject only to constitutional restrictions. The Nebraska Constitution does not explicitly limit the initiative power in any respect and on its face such power *546appears to be all-inclusive and illimitable. Yet, logically, such cannot be the case.
The primary forms of taxation relied upon by state governments are the property, income, and sales taxes. When the power to levy such taxes is destroyed, it is possible, that some other forms of taxation could be substituted; yet it is doubtful that they would be adequate to meet modem governmental needs. In Nebraska we have recently deprived the state of the power to levy property taxes. We are now viewing an effort to abolish the income tax, and if such effort is successful, it would foreshadow an attempt to abolish the sales tax. The various forms of taxation are always opposed by the particular groups affected thereby. The property tax was opposed by property owners, the income tax is opposed by those with substantial incomes, and the sales tax by lower and middle-income groups.
It may be said that while we still have one of the major tax forms available, there is no actual present threat to state government. This begs the question. If the initiative power, carried to its ultimate conclusion in regard to state taxation, can present such a threat, then the fundamental or underlying question is presented now.
The Enabling Act of Congress admitting Nebraska to the Union authorizes and requires the formation of a state constitution and a state government. “Under the provisions of sec. 4 of art. IY of the federal constitution the United States is required to guarantee a republican form of government to every state. * * * ‘The guaranty necessarily implies a duty on the part of the States themselves to provide such a government.’ ” Opinion to the Governor, 95 R. I. 109, 185 A. 2d 111. The Nebraska Constitution provides for a republican form of government, for a bill of rights, and for the separation of powers. It authorizes the executive branch to place the powers of government in operation, and vests legislative authority in the Legislature, including the power *547to raise the necessary revenue of the state by taxation. If the initiative power is to be construed to permit the abolition of all taxes for state purposes, it is obviously in conflict with large segments of the state Constitution. The Constitution contemplates a working government duly financed by revenue derived from taxation. Without such revenue, the entire government would be brought to a standstill and rendered inoperative.
Ordinarily the courts will refrain from testing the validity of a legislative act until after it has become effective. Perhaps it is wiser to do so in the present instance, but where an act is of such nature that its passage could present an immediate governmental crisis, it would seem that the, better policy would be that of acting before an emergency is presented and the situation becomes acute.
“Each and every clause in a constitution has been inserted for some useful purpose.” Anderson v. Tiemann, 182 Neb. 393, 155 N. W. 2d 322.
“It is a general rule of construction that a constitution should be construed as a whole and effect given to every part, if possible.” 16 C. J. S., Constitutional Law, § 23, p. 91. See, also, State ex rel. Johnson v. Chase, 147 Neb. 758, 25 N. W. 2d 1; Monaghan v. School District No. 1, 211 Or. 360, 315 P. 2d 797; Welsh, Governor v. Sells, 244 Ind. 423, 192 N. E. 2d 753; Kervick v. Bontempo, 29 N. J. 469, 150 A. 2d 34; County School Bd. of Prince Edward County v. Griffin, 204 Va. 650, 133 S. E. 2d 565; Mekota v. State Board of Equalization & Assessment, 146 Neb. 370, 19 N. W. 2d 633.
“In the interpretation of a constitution, its terms must be taken in their ordinary and common acceptation in such manner as to express the intent of its framers and of the people who adopted it.” State ex rel. Johnson v. Marsh, 149 Neb. 1, 29 N. W. 2d 799.
Applying the foregoing rules, it seems that the Constitution should be construed as a whole and effect given to all portions thereof as nearly as possible. It *548cannot be concluded that the initiative provision is to be given such force as to completely nullify other provisions in the Constitution or to destroy that government which the framers of the Constitution created and provided for. If essential governmental functions would be seriously impaired by the initiative and referendum process, the courts, in construing the applicable constitutional and statutory provisions, will assume that no such result was intended.
In the case of Hunt v. Mayor & Council of Riverside, 31 Cal. 2d 619, 191 P. 2d 426, it is said: “* * * referendum provisions of the Constitution and of charters and statutes should, as a general rule, be liberally construed in favor of the reserved power. * * * As opposed to that principle, however, ‘in examining and ascertaining the intention of the people with respect to the scope and nature of those powers, it is proper and important to consider what the consequences of applying it to a particular act of legislation would be, and if upon such consideration it be found that by so applying it the, inevitable effect would be greatly to impair or wholly destroy the efficacy of some other governmental power, the practical application of which is essential and, perhaps, * * * indispensable, to the convenience, comfort, and well-being of the inhabitants of certain legally established districts or subdivisions of the state or of the whole state, then in such case the courts may and should assume that the people intended no such result to flow from the application of those powers and that they do not so apply.’ ”
■ In Simpson v. Hite, 36 Cal. 2d 125, 222 P. 2d 225, it is said: “The initiative or referendum is not applicable where ‘the inevitable effect would be greatly to impair or wholly destroy the efficacy of some other governmentál "power, the practical application of which is essential *
Article III, section' 2, Constitution of Nebraska, authorizes the use of the initiative for the adoption of *549“constitutional amendments.” The word “amend” means. “To improve. To change for the better by removing defects or faults. * * * To change, correct, revise.” Black’s Law Dictionary (De Luxe 4th ed.), p. 106. It connotes the antithesis of the word “destroy.” The clear wording of this section indicates the initiative may only be used to amend the Constitution and not to destroy either it or the government it has created.
Spencer, J., joins in this, dissent.